                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Emeregildo Roman,                   )
                                    )
            Petitioner,             )                  Civil Action No.: 6:18-cv-01098-JMC
                                    )
            v.                      )
                                    )
H. Joyner,                          )                                ORDER
                                    )
            Respondent.             )
____________________________________)

       Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”) filed on April 19, 2019 (ECF No. 45). The court ACCEPTS the Magistrate Judge’s

Report and incorporates it herein by reference. For the reasons set out in the Report, the court

GRANTS Respondent H. Joyner’s Motion to Dismiss or in the Alternative, for Summary

Judgment (ECF No. 31), DISMISSES without prejudice Plaintiff Emeregildo Roman’s Petition

for Writ of Habeas Corpus (ECF No. 1) for lack of subject matter jurisdiction, and DENIES AS

MOOT Petitioner’s Motion to Voluntarily Dismiss (ECF No. 45).

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 12 at 1–5, 7.) As brief background, on May 20, 2018,

Petitioner, proceeding pro se, filed this Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241.

(ECF No. 1.) On August 8, 2018, Petitioner filed an Amended Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241. (ECF No. 27.) On September 6, 2018, Respondent filed a Motion to

Dismiss or in the Alternative, for Summary Judgment. (ECF Nos. 31, 31-1.) On September 7,




                                                 1
2018, the Magistrate Judge entered a Roseboro1 order, advising Petitioner of the motion to dismiss

and summary judgment procedures and the consequences of failing to adequately respond. (ECF

No. 32.) On November 26, 2018, after being granted an extension, Petitioner filed a Reply in

Opposition to Respondent’s Motion. (ECF Nos. 38, 41.)

       On April 19, 2019, the Magistrate Judge entered his Report. (ECF No. 43.) The Report

recommends granting Respondent’s Motion (ECF No. 31) because (1) “[P]etitioner has failed to

satisfy his burden of demonstrating that § 2255 is an inadequate or ineffective means of

challenging the validity of his detention”; and (2) “[P]etitioner’s convictions under [18 U.S.C.] §

924(c) are predicated on federal armed bank robbery, which is a crime of violence under the force

clause of § 924(c)(3)(A), [thus,] a determination that the residual clause of § 924(c) is

unconstitutional would not provide him any relief.” (Id. at 6, 9.)

       On May 8, 2019, after reviewing the Magistrate Judge’s Report, Petitioner filed a Motion

to Voluntarily Dismiss his § 2241 Habeas Petition until the resolution of a case currently pending

before the United States Supreme Court. (ECF No. 45 at 1.)

                                 II. STANDARD OF REVIEW

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District Court of South Carolina. The Magistrate

Judge only makes a recommendation to this court; the responsibility to make a final determination

remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This court engages

in a de novo review of those portions of the Report and Recommendation to which the parties have

made specific objections. See 28 U.S.C. § 636(b)(1). See also Fed. R. Civ. P. 72(b)(3). The court



1
  In Roseboro v. Garrison, the United States Court of Appeals for the Fourth Circuit held that
district courts are required to provide pro se litigants with an explanation of summary judgment
procedures. 528 F.2d 309, 310 (4th Cir. 1975).
                                                 2
may accept, reject or modify, in whole or in part, the Magistrate Judge’s recommendation or

recommit the matter with instructions. See 28 U.S.C. § 636(b)(1).

                                        III. DISCUSSION

       On May 19, 2019, as part of the Report, the Magistrate Judge notified the parties of their

right to file objections by May 3, 2019. (ECF No. 43 at 11.) Neither of the parties filed any

objections to the Report by this date. In the absence of objections to the Magistrate Judge’s Report,

this court is not required to provide an explanation for adopting the recommendations without

modification. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Absent objections, the

court must only ensure that there is no clear error on the face of the record in order to accept the

recommendations. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). If a party fails to file specific, written

objections to the Report, the party forfeits the right to appeal the court’s decision concerning the

Report. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); United States v. Schronce,

727 F.2d 91 (4th Cir. 1984). Accordingly, since none of the parties filed any objections to the

Report, and the court observes no clear error on the face of the record, the court accepts the

Magistrate Judge’s Report. See Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199. Also, because

the court accepts the Magistrate Judge’s Report, the court denies as moot Petitioner’s Motion to

Voluntarily Dismiss (ECF No. 45).2


2
  Several circuit courts have held that if a “§ 2241 petition was decided on the merits, § 2244(a)
bar[s] a second § 2241 habeas petition which presents no new grounds for relief unless the ends of
justice require consideration of the merits.” Fleming v. Brooks, No. 2:01-CV-582, 2002 WL
32488475, at *4 (E.D. Va. June 21, 2002), aff’d, 57 F. App’x 177 (4th Cir. 2003). Thus, as far as
the court can tell, and considering that Petitioner’s § 2241 Habeas Petition is being dismissed
without prejudice, there would be no bar to Petitioner filing another § 2241 Habeas Petition based
on a new decision by the United States Supreme Court. See id. (“[If a] § 2241 petition was decided
on the merits, § 2244(a) bar[s] a second § 2241 habeas petition which presents no new grounds for
relief unless the ends of justice require consideration of the merits.” (emphasis added)).

                                                 3
                                     IV. CONCLUSION

       After a thorough and careful review of the record, the court finds the Magistrate Judge’s

Report and Recommendation provides an accurate summary of the facts and law in this case.

Accordingly, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No.

43) and incorporates it herein by reference. For the reasons set out in the Report, the court

GRANTS Respondent H. Joyner’s Motion to Dismiss or in the Alternative, for Summary

Judgment (ECF No. 31), DISMISSES without prejudice Plaintiff Emeregildo Roman’s Petition

for Writ of Habeas Corpus (ECF No. 1) for lack of subject matter jurisdiction, and DENIES AS

MOOT Petitioner’s Motion to Voluntarily Dismiss (ECF No. 45).

       IT IS SO ORDERED.




                                                   United States District Judge
May 10, 2019
Columbia, South Carolina




                                               4
